DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on June 4, 2020.  As directed by the amendment: claim(s) 1-9 have been amended, no claim(s) have been cancelled, and no claim(s) have been added. Thus, claims 1-9 are currently pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a sensor. The claims have the limitation “detecting heartbeats from a by a sensor” however, a sensor is not required or recited in the claim limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mack (US 2005/0124864 A1).
Regarding claims 1, 6 and 7 Mack discloses a heartbeat detection (e.g. Fig 2) comprising: a memory that stores instructions and a processor (e.g. [0052] Fig 2:250), when executing the instructions stored in the memory, that performs operations including: detecting heartbeats from a vibration wave of a body surface of a user detected by a sensor (e.g. Fig 14:1408/1410 [0051]; [0062]; [0076]; [0078]); extracting a vibration wave of heartbeats which are amplitude-modulated with a resonant frequency of a human body from the vibration wave of the body surface of the user (e.g. Fig 14:1424/1426 [0079]).
 Mack is silent regarding delaying the extracted vibration wave by a predetermined time; detecting heartbeats from differences between the vibration wave before delay and the vibration waves after delay; selecting either the heartbeats detected from the vibration wave of the body surface of the user detected by the sensor 
However, Mack does disclose analyzing signal troughs based on delays and relative positions. The system utilizes pulse signals from the upper chest 1408 and the lower chest 1410 which naturally have a delay as they are from two different portions of the body (thus negating the need to apply a delay to the extracted vibration wave by a predetermined time); detecting heartbeats from differences between the vibration wave before delay and the vibration waves after delay (e.g. [0079]; [0081]-[0082] the relative position of the pulse signal troughs are designated by “+,” “-” or no change and the heart beat is determined based on the trough marked “+” followed by “-“); selecting either the heartbeats detected from the vibration wave of the body surface of the user detected by the sensor or the heartbeats detected from the differences between the vibration wave before delay and the vibration waves after delay (e.g. [0082]-[0084); and determining and outputting a heart rate on the basis of the selected heartbeats (e.g. [0083]-[0084] Fig 14:1448).
The method as presented in Mack utilizes a built-in delay from the utilization of data from two different sensors. Each sensor’s pulse signal from the upper chest and lower chest will inherently have a delay from the actual pulse signal of the user as they are from different locations of the body. While the instant invention requires a manual input of a delay to shift the vibrational wave. Therefore, it appears that Mack is merely an automation of the manual activity presented in the instant invention. The instant invention merely takes one signal and creates two signals (one with a delay before and one with a delay after) in order to extract the heartbeats, while the prior art Mack utilizes two different signals that inherently already have the delays as they are from varying parts of the chest (upper and lower). In the case that the applicant disagrees that this is not merely automation and simplification of a manual activity, it would have been obvious to utilize the method disclosed in Mack as it utilizes two signals that inherently have a delay (as presented in the art for the need to denote “+” and “-“ to designate heartbeats in the data), in order to parse out the actual heartbeats of the user without the body motion.
Regarding claim 2, Mack discloses wherein the processor, when executing the instructions stored in the memory, further performs operations including: determining a reliability of the heartbeats detected from the vibration wave of the body surface of the user detected by the sensor, wherein selecting selects the heartbeats depending on a determination result obtained by the determining of the reliability (e.g. [0082]-[0084] determining the best heart rate value may be based on the average set and the list is compared to a minimum and maximum list in order to determine the reliability of the heartbeats).
Regarding claim 3, modified Mack discloses wherein in response to determining that the reliability of the heartbeats detected from the vibration wave of the body surface of the user detected by the sensor is low, the heartbeats detected from the differences between the vibration wave before delay and the vibration waves after delay is selected and the heart rate is determined based on the selected heartbeats (e.g. [0084] the best heart rate value is determined and logged Fig 14:1450 whether it is based on the average of the representative values from the data set or the list of instantaneous heart rate values and their time stamps).
Regarding claim 4, modified Mack discloses wherein in response to determining that the reliability of the heartbeats detected from the vibration wave of the body surface of the user detected by the sensor is high, the heartbeats detected from the vibration wave of the body surface of the user detected by the sensor is selected and the heart rate is determined based on the selected heartbeats (e.g. [0084] the best heart rate value is determined and logged Fig 14:1450 whether it is based on the average of the representative values from the data set or the list of instantaneous heart rate values and their time stamps)
Regarding claims 5, 8 and 9, modified Mack discloses wherein the detecting the heartbeats from the differences between the vibration wave before delay and the vibration waves after delay includes detecting peaks of which the period corresponds to the heartbeats which is detected from the vibration wave of the body surface of the user detected by the sensor and of which the reliability is determined to be high as the heartbeats, among a plurality of peaks in which the difference becomes the smallest waveforms of the differences between the vibration waves before and after delay (e.g. [0081]-[0084]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough								February 25, 2022
/J.F.H./Examiner, Art Unit 3792   

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792